                                Case 1:19-cv-00737-LAP Document 1-1 Filed 01/24/19 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: New York, NY                                                                               IP Address: 74.66.140.216
Total Works Infringed: 37                                                                            ISP: Spectrum
 Work        Hash                                        Site               UTC          Published         CRO App. File   CRO Number
                                                                                                           Date
 1           4C753304EC5089B76152213F0A0627BDF2D225FB    Vixen              10/20/2018   10/16/2018        10/28/2018      PA0002130458
                                                                            21:35:26
 2           1018A676073B24EB9A7384E7BF56686079E27B27    Tushy              07/21/2018   07/20/2018        09/05/2018      PA0002134598
                                                                            18:28:59
 3           13E70BE2BD89EC16AA2F48C8370B7EB6CC446C52    Tushy              01/03/2018   12/27/2017        01/23/2018      PA0002101754
                                                                            23:19:43
 4           24B61842EF595560DBEB43A7619CFD26C9F21E00    Tushy              02/26/2018   02/25/2018        03/01/2018      PA0002079188
                                                                            01:41:45
 5           2A960A6B8F66D6BB2EFFB0E3BE931CF9C97881E0    Tushy              01/27/2018   01/06/2018        01/24/2018      PA0002101756
                                                                            20:06:23
 6           31577E16E1B68BF13F30BE538E1BAF66E224726A    Tushy              12/18/2017   07/30/2017        08/11/2017      PA0002075051
                                                                            17:37:32
 7           381BDB453192B9B75233C9EE50A69C3D78761F29    Tushy              11/28/2018   11/27/2018        12/31/2018      17271449763
                                                                            07:04:00
 8           39AD5B58AA96023EF698F66ACF5820C5B35250DA    Vixen              11/10/2018   02/03/2018        02/20/2018      PA0002104152
                                                                            21:01:42
 9           42FA8D55C449F1B251CBDCA779AF8B82B924AD80    Tushy              11/22/2018   11/21/2018        12/31/2018      17271449573
                                                                            20:25:02
 10          4615FF136FFFC87A2B164521D04F6EF3E16D8EC4    Vixen              11/22/2018   11/20/2018        12/18/2018      PA0002141925
                                                                            20:24:51
 11          4D82ADD27F7568F6D59A64F777E43A27BD64652E    Tushy              11/27/2017   11/22/2017        01/04/2018      PA0002069339
                                                                            01:11:20
 12          5EB444FE3B29AA0C56A35B327C608B115BA9DB1B    Tushy              01/03/2018   12/22/2017        01/23/2018      PA0002101752
                                                                            23:03:01
 13          62C92B416712660F3575F3789860DFDB90A1A4C2    Vixen              04/18/2018   03/20/2018        04/12/2018      PA0002091523
                                                                            20:40:33
 14          654FDEBA4D88249E1F34D0661AB9A548091828CC    Tushy              08/25/2018   08/09/2018        09/05/2018      PA0002135685
                                                                            17:06:18
 15          6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB    Tushy              11/10/2018   11/07/2018        11/25/2018      PA0002136607
                                                                            15:00:57
 16          7927D991B118B583CD71828F2F63A12B4635B5E7    Tushy              06/03/2018   05/21/2018        07/14/2018      PA0002131769
                                                                            22:03:19
                          Case 1:19-cv-00737-LAP Document 1-1 Filed 01/24/19 Page 2 of 3
Work   Hash                                       Site        UTC          Published       CRO App. File   CRO Number
                                                                                           Date
17     85D5FBF147E9471F935771CE52471E3036270454   Tushy       06/03/2018   05/26/2018      07/14/2018      PA0002128078
                                                              22:26:53
18     8C548813496F7D88AB1B68337306DAD8DA52DF4E   Tushy       11/18/2018   11/17/2018      12/09/2018      17210231163
                                                              17:50:42
19     8F914AD5D985A4614B945A9CBAEA70996038A99E   Vixen       07/04/2018   07/03/2018      07/26/2018      PA0002112153
                                                              16:38:35
20     958114234F010ED12787587C6B9FA13E19388CF1   Vixen       10/27/2018   10/26/2018      12/09/2018      17210310412
                                                              18:27:28
21     A1D049D475923190FF3A7134A0D2B9F10D62914B   Vixen       09/30/2018   09/26/2018      10/16/2018      PA0002127776
                                                              18:37:46
22     A86E36BB7686CC74980BDF6A7CE08543A16711B9   Vixen       06/03/2018   06/03/2018      07/09/2018      PA0002109331
                                                              22:22:57
23     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy       09/30/2018   09/28/2018      10/16/2018      PA0002127781
                                                              18:41:41
24     B630489F04C8118DAEF61613C751E2E19BBBB8C8   Tushy       01/03/2018   01/01/2018      01/22/2018      PA0002101767
                                                              23:29:04
25     BF971676A8A61859C0E51E71C17FE00327F32258   Vixen       08/30/2018   08/12/2018      09/01/2018      PA0002119680
                                                              17:08:00
26     CCE9FA128205198C6A014556AFF4DC9D7866B695   Tushy       04/18/2018   04/16/2018      06/18/2018      PA0002126681
                                                              20:40:26
27     CE189DD0C175399C60533ADD6FEAF1742ACFD1A3   Vixen       08/30/2018   08/27/2018      10/16/2018      PA0002127789
                                                              17:30:19
28     CFEBC9AE50CD5776401B39FF5FF280EB18AED998   Vixen       05/17/2018   05/14/2018      06/19/2018      PA0002126499
                                                              15:29:19
29     DBF08487A3D7FE3704DADAB3BEAE6159E4C2DA38   Tushy       07/19/2018   07/10/2018      08/07/2018      PA0002132397
                                                              17:44:22
30     E2E738A023ED0C5032A028D5D3AC7DB55D80DDC7 Vixen         11/28/2017   11/20/2017      01/04/2018      PA0002069354
                                                              16:48:16
31     E8D6C0632B9EE71CBED984B543988EED5685BFDC   Tushy       05/05/2018   05/01/2018      06/19/2018      PA0002126640
                                                              19:22:55
32     EA3A1459FD63ECD6B26644B90833EB3BD0C7E235   Vixen       06/17/2018   06/13/2018      07/14/2018      PA0002128389
                                                              15:17:16
33     EB2486249DE6C26072552A5E7406D85E4BE43952   Tushy       01/27/2018   06/30/2017      07/07/2017      PA0002070818
                                                              20:18:04
34     EFDB886D8D69B8D7CC31153066C52424FA716283   Vixen       09/10/2018   06/23/2018      07/26/2018      PA0002112155
                                                              17:33:51
                          Case 1:19-cv-00737-LAP Document 1-1 Filed 01/24/19 Page 3 of 3
Work   Hash                                       Site        UTC          Published       CRO App. File   CRO Number
                                                                                           Date
35     F2B13BFE2605160C0D1BFD119DE669735376D369   Vixen       12/15/2017   12/15/2017      01/24/2018      PA0002101764
                                                              21:01:05
36     F79CA6871D66025BBA856DFD84713582E153FAFA   Vixen       09/10/2018   09/06/2018      11/01/2018      PA0002143433
                                                              17:29:22
37     F94D293EABA667A2333C86C17E642EF4A656578E   Vixen       12/15/2017   11/10/2017      12/04/2017      PA0002097978
                                                              20:25:42
